DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5 – 9, 11 – 15 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or render obvious the following:
wherein, based on a number of NACK bits for the second PDSCH of the HARQ-ACK information being equal to or greater than a pre-configured ratio, the transmission power of the PUCCH is configured to be greater than a transmission power based on the number of NACK bits for the second PDSCH being less than the pre-configured ratio, and wherein, based on the transmission power of the PUCCH exceeding a maximum transmission power of the PUCCH, at least one of HARQ-ACK bits for the first PDSCH is dropped
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Papasakellariou et al. (US 2012/0033587) Section 0019 teaches the used of a constant amplitude zero autocorrelation (CAZAC) sequences and Kim et al. (US 2014/0254530) Section 0087 teaches spreading a symbol sequence by an orthogonal cover code (OCC) both of which are disclosed in Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 19, 2022